Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flexible rod including fibers having a twist configuration formed of degradable filaments (claim 1) and the combination of the axial reinforcement elements, flexible rod, fibers and filaments (claims 283 & 285) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 254, 255, 261-263, 265, 270, 273 & 274 are objected to because of the following informalities:  
Claim 254, line 3, “and into the interior” should read “and into an interior”
Claim 255, line 3, “areformed” should read “are formed”
Claim 261, line 2, “the extentof” should “the extent of”
Claims 262 - 263, & 265, line 1, “implantaccording to” should read “implant
according to”
Claim 270, line 3, “10 wt%to” should read “10 wt% to”
Claim 273, line 2, “cross-sectionalprofile” should read “cross-sectional profile”
Claim 274, line 2, “regionprovides” should read “region provides”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 246-248, 250-252, 254, 255, 257, 259, & 261-285 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 246, 283 and 285 each recite reinforcing elements, a flexible rod, fibers and filaments as part of the implant/pin/screw.  However support can only be found for the reinforcing elements (ref. 15) comprising flexible rods (ref. 35) which comprise a plurality of filaments (ref.40) (Written Description, Reinforcing Elements section and Figs. 7 & 8).  The combination of the reinforcing elements (15) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 283 - 285, & 282 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 283 and 285 each recite the limitation “a first end region of the implant”.  It is unclear if the implant is the pin or screw (or pin in the case of claim 285) or another combination of the parts disclosed.  For purposes of examination it is assumed to be the pin or screw. 
Claims 283, 285, 268, 269 & 270 recites the term "about", which is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination the claims will be as if the term “about” were deleted. 
Claim 283 recites “A pin or screw for locating in an opening of a bone”.  The alternative language of “A pin or screw” makes the metes and bounds of the claim unclear, for example a screw has threads whereas a pin does not.  For purposes of examination claim 283 will be read as “An implant for locating in an opening of a bone” wherein the implant may be a pin or screw or other device.  This language is consistent with other independent claim 246. In addition, dependent claim 284 will be read as “wherein the implant is a screw” instead of “wherein the pin or screw is a screw”. 
Claim 282 recites the limitation “wherein the rods includes fibers having different twist configuration”.  It is unclear if these are the same fibers are recited in claim 246 or different.  It may be that a single reinforcing element comprises rods with different twist configurations of their fibers, or a single reinforcing element comprises rods all with the same twist configuration but the reinforcing elements are different from one to another. For purposes of examination the claim will be treated as a single element having rods with different twist configurations. 

Response to Arguments
Regarding independent claim 246 and its dependents, applicant argues that the newly added limitations overcome the previous rejection under Rose (US 2012/0029102).  The Office agrees.  Rose does not disclose that the fibers have a twist configuration.  Instead, Rose discloses a twist or braided configuration of the reinforcing element itself (paragraph [0199], ref. 1805, Fig. 31) and shows the individual fibers oriented in a linear and parallel fashion (Fig. 31, ref. 1807). Therefore the previous rejection is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESSA M MATTHEWS/Examiner, Art Unit 3773